Citation Nr: 0430876	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  01-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic otitis 
media with left ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1945.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

This case was the subject of a June 2002 hearing before the 
undersigned Veterans Law Judge, and an August 2002 decision 
by the Board.  Subsequently, this case was the subject of a 
March 2003 Order of the Court of Appeals for Veterans Claims, 
granting the Secretary's Motion to Vacate and Remand dated in 
January 2003, and vacating the Board's August 2002 decision 
in this matter.  The Board remanded this case to the RO in 
October 2003 to ensure compliance with the Court's Order. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In a March 2004 written statement, the veteran asserted that 
he was "not complaining about my right ear only my left 
ear."  The RO should seek clarification in writing as to 
whether he wishes to withdraw his appeal for service 
connection for right ear hearing loss.  See 38 C.F.R. 
§ 20.204.

There is documentation in the claims file to indicate that 
the veteran has intended to change his representation from 
The American Legion to Barbara Scott Girard, a private 
attorney.  A letter associated with the claims file dated in 
February 2004 appears, at least arguably, to satisfy the 
requirements of 38 C.F.R. § 14.631(b) for appointing an 
attorney as representative before VA.  Further, unless a 
claimant specifically indicates otherwise, the receipt of a 
new power of attorney shall constitute a revocation of an 
existing power of attorney, which in this case would revoke 
the American Legion's power of attorney.  38 C.F.R. 
§ 14.631(g).  To the extent this becomes an area of dispute 
for reasons not apparent from the Board's review of the 
claims file, the Board notes that questions concerning the 
validity or effect of powers of attorney shall be referred to 
the Regional Counsel of jurisdiction for initial 
determination.  This determination may be appealed to the 
General Counsel.  38 C.F.R. § 14.631(d).  Documentation from 
the Appeals Management Center and dated in June 2004 and a 
Report of Contact with veteran of the same date indicate that 
the veteran confirmed that the veteran had granted the 
private attorney Power of Attorney for his appeal before the 
Board.  However, notice letters sent to the veteran in August 
2004 and September 2004 were sent to the American Legion 
rather than the private attorney.  The matter of 
representation and to whom required notice documents should 
be sent requires clarification and resolution.  

In response to a February 2004 RO letter, the veteran 
identified records of treatment that he felt to be pertinent 
to his claim, and gave the address and phone number of the 
treating physician, L.B., M.D.  In July 2004, the RO prepared 
a deferred rating decision, indicating the veteran's 
representative to be the private attorney listed on the title 
page of this remand.  The deferred rating decision stated 
that the veteran should be issued a notice letter and that 
the veteran should be sent a letter requesting a release from 
L.B.,. M.D., so that the RO could obtain the records.  In 
August 2004, rather than request such a medical release, the 
RO informed the veteran that it appeared that all of the 
necessary evidence for his appeal had already been submitted 
or obtained, and asked him whether he had any additional 
evidence to submit or obtain.  The notice letter was copied 
to the American Legion rather than the veteran's private 
attorney.  Obviously, the notice letter was misleading 
insofar as it indicated that all evidence had been obtained 
(rather than requesting a released for records from the 
veteran's treating private physician).  Also, the letter was 
copied to the American Legion rather than the veteran's 
private attorney.  The RO should work with the veteran to 
resolve the matter of the his representation, ensure that 
proper notice is received by the representative of record; 
and request from the veteran a medical release for the 
records of L.B., M.D.  38 U.S.C.A. § 5103A.

Additionally, at the veteran's June 2002 Board hearing, the 
veteran indicated that he had been issued a hearing aid by a 
Veterans Hospital at some point, apparently in the recent 
past, but that the hearing aid did not help him much.  
Records of treatment form June to September 2000, 
corresponding to issuance of VA hearing aids, are associated 
with the claims file.  However, over four years have passed, 
and from a reading of the record and the treatment records, 
it appears that follow-up treatment records may exist.  The 
RO should request the veteran to identify all locations of VA 
treatment for hearing disability from the date of his release 
from active service forward, to include recent records of 
treatment, and should attempt to obtain all identified 
records not currently associated with the claims file.  38 
U.S.C.A. § 5103A.

The Board's October 2003 remand of this case requested that 
the RO readjudicate the issue on appeal and that if any 
benefit sought remained denied, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case and an appropriate time for response.  The last 
valid notice that the veteran has received that his appeal 
continued to be denied was a Statement of the Case issued in 
January 2001, over two years prior to the Court's March 2003 
Order in this case and the Board's October 2003 remand of 
this case.  (As noted above, the Board's August 2002 decision 
in this case was vacated by the Court of Appeals for Veterans 
Claims in March 2003.)  At the very least, lack of notice 
that his appeal continues to be denied by the RO deprives the 
veteran of his due process rights insofar as it deprives him 
of the opportunity to respond to the specific bases for the 
continued denial at the RO level.  Further, the RO has not 
complied with remand instructions to issue an SSOC and the 
Board cannot say that the veteran has not been prejudiced 
thereby.  See Stegall v. West, 11 Vet. App. 268 (1998).  

More generally, the RO should take whatever steps are 
necessary to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)). 

In view of the foregoing, this case is REMANDED for the 
following action:

1.  As discussed above, the RO should 
take any steps necessary to clarify the 
matter of representation of the veteran 
before VA (or, if appropriate, simply 
acknowledge that Barbara Scott Girard, 
and not the American Legion, is the 
veteran's current representative of 
record) and should ensure that all 
notice documents dated from February 
2004 forward are copied to the veteran's 
representative of record.  See 38 C.F.R. 
§ 14.631.

2.  The RO should seek clarification as 
to whether the veteran intends to 
withdraw his claim for service 
connection for right ear hearing loss 
and take any appropriate action if such 
a withdrawal is intended.  See 38 C.F.R. 
§ 20.204.

3.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

In so doing, the RO's actions should 
include 1) sending the veteran a letter 
requesting a release form for the records 
of L.B., M.D., as outlined in the 
deferred rating decision dated in July 
2004, and obtaining such records upon 
receipt of any such release; and 2) 
requesting the veteran to identify all 
records of VA treatment for hearing 
disability from August 1945 to the 
present, and attempting to obtain all 
identified records of treatment that are 
not currently associated with the claims 
file (records of VA treatment from June 
2000 to September 2000 and from May to 
June 1958 are associated with the claims 
file).

The efforts to obtain records of a 
Federal Department should continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3).

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a VA compensation examination is required for 
a determination on the merits of any issue on 
appeal.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO should 
undertake it before further adjudication of 
the claims.

5.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Statement of the Case (SOC) issued in 
January 2001.

6.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the January 2001 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




